internal_revenue_service number release date index number --------------------------------- ------------------------------- ----------------------------------------- ----------------------------------- ty ------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-139907-06 date date ------------------------------------------------------ ------------------------------------------------------ taxpayer taxpayer state ------------ dollar_figurex ------------ dollar_figurey ------- dear -------------- this responds to your request for a private_letter_ruling dated date specifically you have asked us to rule that the manner in which taxpayer will be owned and the payment of commissions by taxpayer to its owners will not cause taxpayer to be a disqualified_person under sec_1_1031_k_-1 of the income_tax regulations facts taxpayer is a state limited_liability_company that will serve as an intermediary for like- kind exchanges under sec_1031 of the internal_revenue_code although taxpayer currently is a single-member entity it proposes to sell ownership interests to multiple owners also known as members or holders and will then be classified as a partnership for federal_income_tax purposes under sec_301_7701-2 and -3 taxpayer will not be classified as a publicly_traded_partnership within the meaning of sec_7704 taxpayer will offer shares in its capital and profits to persons who may be disqualified persons as to taxpayer’s customers within the meaning of sec_1_1031_k_-1 shares will also be offered to non-disqualified persons taxpayer will not hold any ownership_interest in any disqualified_person taxpayer will be governed by a limited_liability_company operating_agreement and will have a manager the manager will not be a disqualified_person as to customers within the meaning of sec_1_1031_k_-1 pursuant to that agreement each holder other than the manager will have an interest in the capital and profits of taxpayer that is plr-139907-06 proportional to their respective capital contributions the manager will contribute capital to taxpayer in a minimum amount equal to of the aggregate capital contributions of the holders or if less a minimum of dollar_figurex in exchange for an interest having the distribution and allocation entitlements described below each holder will earn a preferred_return on its capital_contribution until such capital_contribution has been returned by distributions to the holder in addition to participating as a holder in taxpayer the manager will be entitled to receive an annual management fee equal to of the aggregate capital contributions of the holders the management fee will be treated as a guaranteed_payment to the manager for federal_income_tax purposes memberships in taxpayer will be represented by share certificates the operating_agreement also restricts transfers of direct and indirect ownership of shares in taxpayer first the operating_agreement provides the manager with power to refuse to recognize any transfer of any shares or to honor any request that taxpayer redeem shares if in the sole discretion of the manager the transfer or redemption could result in adverse tax consequences to taxpayer for example the manager has the power to not recognize transfers or redemption requests as necessary to avoid a material risk of taxpayer being classified as a publicly_traded_partnership for federal_income_tax purposes second the operating_agreement contains extensive provisions designed to keep taxpayer in compliance with the disqualified_person rules of sec_1_1031_k_-1 in particular a holder is generally not permitted to own more than a capital or profits interest in taxpayer the agreement provides that unless specifically waived by the manager as described below if any transfer of direct indirect or constructive_ownership of shares would cause any holder to beneficially own shares representing an amount in excess of of the capital or profits of taxpayer the minimum number of shares that will bring the holder into compliance with the ownership limit will automatically be transferred to a_trust for the benefit of a charitable_beneficiary effective as of the date the ownership limit would otherwise be exceeded neither the trust nor the charitable_beneficiary will be a disqualified_person within the meaning of sec_1_1031_k_-1 from that date forward the holder will have no interest in the shares transferred to the trust except that if the trustee eventually disposes of the shares the holder may be entitled to a portion of the sales proceeds that corresponds to the amount if any that the holder paid to acquire the transferred shares all voting rights distribution rights and other rights will automatically reside in the trustee on behalf of the trust and the charitable_beneficiary in the event an automatic transfer to a_trust is not effective to prevent a violation of the ownership limit established by the operating_agreement the transfer of the minimum number of shares necessary to prevent the violation will automatically be voided from the outset without the requirement of further action on the part of taxpayer or the manager third the operating_agreement requires that the share certificates bear a legend describing the transfer and ownership limitations the operating_agreement also plr-139907-06 requires holders and prospective holders to provide taxpayer with any information taxpayer may demand in order to ensure compliance with the ownership limit the manager has discretion to waive the ownership limitation as to any holder if the manager determines that the waiver will not cause the holder to beneficially own shares representing a greater than interest in the capital or profits of taxpayer the operating_agreement expressly provides that the ownership limit will not apply to the shares owned by the manager as long as the manager is not a disqualified_person finally taxpayer will pay a commission to any real_estate broker agent or other person in the real_estate industry including any disqualified_person holder or nonholder of shares in taxpayer who directs a customer to taxpayer in connection with such customer’s like-kind_exchange to fully qualify for payment of a commission however the professional must enter into a separate contract or finders fee agreement with taxpayer the commission paid_by taxpayer to holders will be the same as the commission paid to nonholders the payment of the commission will comply with applicable state and local licensing and other legal requirements no referral commission is expected to exceed dollar_figurey per exchange thus a holder including those that are disqualified persons with respect to a customer of taxpayer will be entitled to the share of taxpayer’s profits attributable to its interest and also to the commission for all customers referred to taxpayer by such holder taxpayer reserves the right to pay a larger or smaller commission in certain cases depending on the facts and circumstances with respect to any customer taxpayer requests the following ruling ownership of shares in taxpayer subject_to the restrictions addressed above by a disqualified_person of a customer of taxpayer will not cause taxpayer to be a disqualified_person with respect to that customer and payment of a commission to a holder that is a disqualified_person of a customer of taxpayer will not cause taxpayer to be considered a disqualified_person with respect to that customer applicable law and analysis sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held for productive use in a trade_or_business or for investment sec_1_1031_k_-1 provides rules for deferred exchanges of like-kind_property these deferred_exchange rules enable a taxpayer to complete a like-kind_exchange without actually or constructively receiving money or other nonlike-kind property before receiving like-kind replacement_property plr-139907-06 sec_1_1031_k_-1 establishes various safe harbors for avoiding actual or constructive receipt of money or other_property for sec_1031 purposes under sec_1_1031_k_-1 a taxpayer may use a qualified_intermediary to facilitate a like-kind_exchange if the requirements set forth in sec_1_1031_k_-1 are met the determination of whether a taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made as if the qualified_intermediary is not the agent of the taxpayer among other requirements a qualified_intermediary cannot be either the exchanging taxpayer or a disqualified_person under sec_1_1031_k_-1 the term disqualified_person includes three categories of persons the first category includes any person who is an agent of the taxpayer at the time of the transaction for this purpose sec_1_1031_k_-1 provides that an agent includes a person who has acted as the taxpayer’s employee attorney accountant investment banker or broker or real_estate agent or broker within the 2-year period ending on the date of the transfer of the relinquished_property sec_1_1031_k_-1 describes the second category of disqualified persons as including persons to whom the taxpayer bears a relationship described in either sec_267 or sec_707 determined by substituting in each section percent for percent each place it appears finally sec_1_1031_k_-1 describes the third category of disqualified persons as any person who bears a relationship described in either sec_267 or sec_707 determined by substituting for each place it appears with a disqualified_person described in sec_1_1031_k_-1 for purposes of both the second and third categories of disqualified persons disqualifying relationships consist of the familial fiduciary and ownership relationships described in either sec_267 or sec_707 in this connection disqualifying relationships include among others a partnership and a person owning directly or indirectly more than of the partnership’s capital or profits interest in addition certain indirect and constructive_ownership rules apply for purposes of sec_267 and sec_707 a effect of ownership by disqualified persons in the present case taxpayer intends to issue its shares to persons who are disqualified persons as to customers for which taxpayer will function as a qualified_intermediary taxpayer will be classified as a partnership and not as a publicly_traded_partnership for federal_income_tax purposes as a partnership the ownership of shares by a disqualified_person of a customer would only cause taxpayer to be a disqualified_person with respect to that customer if the disqualified_person owns shares representing more than a of the capital or profits interest in taxpayer plr-139907-06 as stated above no holder will own shares representing more than a of the capital or profits interest in taxpayer further the operating_agreement will include restrictive provisions to prevent the aggregate shares beneficially owned by any person from representing more than a of the capital or profits interest as a result of any subsequent increase in the direct indirect or constructive_ownership of shares by such person absent a waiver share certificates in taxpayer will bear a legend describing the transfer restrictions taxpayer will take into account for this purpose the indirect and constructive_ownership rules of sec_267 and sec_707 b effect of payment of commissions to holders that are also disqualified persons sec_707 c provides in part that to the extent determined without regard to the income of the partnership payments to a partner for services termed guaranteed payments shall be considered as made to one who is not a member of the partnership but only for purposes of sec_61 and subject_to sec_263 for purposes of sec_162 a sec_1_707-1 provides that guaranteed payments do not constitute an interest in partnership profits for purposes of sec_706 sec_707 and sec_708 under these definitions the commissions to be paid pursuant to the finders fee agreement are guaranteed payments that will not be characterized as an interest in taxpayer’s capital or profits therefore the payment of these commissions to any of taxpayer’s holders will not affect the percentage of its ownership of taxpayer’s capital or profits this result is the same regardless of whether the holder in question is or is not a disqualified_person conclusion based on the forgoing facts and law ownership of shares in taxpayer subject_to the restrictions addressed above by a disqualified_person of a customer of taxpayer will not cause taxpayer to be a disqualified_person with respect to that customer and payment of a commission to a holder that is a disqualified_person of a customer of taxpayer will not cause taxpayer to be considered a disqualified_person with respect to that customer caveat s except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion about the eligibility of taxpayer to serve as a qualified_intermediary for its clients in like-kind_exchanges under sec_1031 beyond what is expressly stated in the above rulings plr-139907-06 a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 this ruling letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
